Citation Nr: 0827574	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  04-01 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for keloids of the ear 
and left arm.

2.  Entitlement to service connection for a left knee 
disorder, to include secondary to service-connected 
residuals, status post left fifth toe phalangectomy.

3.  Entitlement to service connection for a right leg 
disorder, to include secondary to service-connected 
residuals, status post left fifth toe phalangectomy.

4.  Entitlement to service connection for a back disorder, to 
include secondary to service-connected residuals, status post 
left fifth toe phalangectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from December 1987 to October 
1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In September 2005, the 
veteran testified before the undersigned.  A transcript of 
the hearing is associated with the claims file.

The veteran's claims were previously before the Board and 
remanded in April 2006.


FINDINGS OF FACT

1.  Keloids of the ear and left arm were not manifest during 
service and are not related to the veteran's active service.

2.  There is no evidence of a current left knee disability 
due to disease or injury.

3.  A left knee disability is not attributable to a service-
connected disease or injury.

4.  There is no evidence of a current right leg disability 
due to disease or injury.

5.  A right leg disability is not attributable to a service-
connected disease or injury.

6.  There is no evidence of a current back disability due to 
disease or injury.

7.  A back disability is not attributable to a service-
connected disease or injury.


CONCLUSIONS OF LAW

1.  Keloids of the ear and left arm were not incurred in or 
aggravated by service. 38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).

2.  Left knee disability, due to pathology (disease or 
injury) was not incurred in or aggravated by service. 38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

3.  Left knee disability is not proximately due to or the 
result of a service-connected disease or injury. 38 C.F.R. § 
3.310(a) (2007).

4.  Right leg disability, due to pathology (disease or 
injury) was not incurred in or aggravated by service. 38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

5.  Right leg disability is not proximately due to or the 
result of a service-connected disease or injury. 38 C.F.R. § 
3.310(a) (2007).

6.  Back disability, due to pathology (disease or injury) was 
not incurred in or aggravated by service. 38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).

7.  Back disability is not proximately due to or the result 
of a service-connected disease or injury. 38 C.F.R. § 
3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide, 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The veteran's claim was received after the enactment of the 
VCAA.

A letter dated in March 2003 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claims.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claims 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  He 
was told what the evidence needed to show to substantiate a 
service connection claim.

A March 2004 letter told the veteran that in order to 
substantiate a claim for secondary service connection, the 
evidence needed to show a connection between his service-
connected disability and the disabilities at issue.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with such notice in May 2006.

While complete VCAA notice in this case was not provided 
prior to the initial adjudication, the notice was provided 
and subsequently readjudicated by the RO in the supplemental 
statement of the case dated in February 2008, which was prior 
to the transfer and recertification of the case to the Board.  
The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The veteran has been 
afforded examinations on the issues decided herein.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to decide this appeal.


I.  Applicable Law and Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  
See also Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
This includes any increase in disability (aggravation) that 
is proximately due to or the result of a service connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  Effective October 10, 2006, changes were 
made to this regulation.  However, since the veteran 
submitted his claim prior to this date, the Board will apply 
the regulation in effect at that time, which version favors 
the veteran.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


Keloids of the Ear and Left Arm

The veteran has contended that he had keloids of the ear and 
left arm that are due to his active service.  The veteran 
contended during his April 2004 informal conference that the 
keloids on his ear were due to an earring that was put in 
during service.  He indicated during his September 2005 
hearing that, while in service, he was allowed not to shave 
because of his skin sensitivity.

Service medical records dated in June 1988, July 1988, August 
1988, February 1989, June 1989, and September 1989 show the 
veteran was given permission not to shave due to 
pseudofolliculitis barbae.  A February 1989 service treatment 
record shows the veteran complained of an area of dry skin 
under his left eye for two weeks.  The assessment was rule 
out fungus infection and normal skin changes.  September 1989 
service records show the veteran complained of a rash on his 
neck.  Assessments given were tinea versicolor and possible 
eczema.  When examined for separation in October 1989, the 
veteran's skin was normal.

Private treatment records dated from May 1992 to November 
1997 show keloids were removed several times from the 
veteran's left ear.  He reported a history of keloids.  He 
had pierced his ear three times.  The veteran also indicated 
that he lacerated his forearm.

A May 2002 private treatment record shows the veteran had a 
keloid of the left earlobe removed in October 2001.

In September 2005, the veteran testified before the 
undersigned.  He indicated that while in service he was 
permitted not to shave due to his sensitive skin.  He was 
easy to keloid.  He stated that it began in 1988, and he was 
treated every three or six months.  The veteran indicated 
that he cut himself while on board ship, and that became a 
keloid after service.  He started treatment after service in 
roughly 1993.  He never received treatment for his arm.  The 
keloids continued to rise, but he had no treatment for them 
yet.  He indicated that his doctors told him that his keloids 
were secondary to service.

In September 2007, the veteran underwent VA examination.  His 
claims file was reviewed.  The veteran stated that he 
underwent ear piercing in 1988 and was first noted to have 
keloid formation in 1990.  The records show he was first 
treated in 1992 for the keloid on his ear.  It was last 
treated in October 2001 and has not returned.  The residual 
scar itched but was otherwise without pain, tingling, or 
numbness.  The examiner found no documentation in the service 
medical records for keloids.  With regard to two keloids on 
his left arm, the veteran indicates that he sustained minor 
cuts on his left arm while on board ship in 1989.  It was 
completely healed until he noticed keloid formation in the 
mid 1990s.  There was no treatment for keloids of the arm in 
the service records.  Outside of pruritus, the veteran had no 
symptoms.

On examination, the left earlobe was status post excision, 
with the inferior aspect of the lobe having been removed.  
The residual was skin colored, non-keloidal, and non-tender.  
The scar was adhering to the underlying tissue.  There were 
two slightly hyperpigmented keloids on the left upper arm.  
The diagnoses were status post left earlobe keloid excisions 
with the residual disfiguring scar and two keloidal scars on 
the left upper arm.  With regard to the keloid and residual 
scar on the left earlobe and the keloids on the left upper 
arm, the examiner could not locate documentation regarding 
any condition affecting the left earlobe in the service 
medical records.  Therefore, he could not state whether it 
was related to service without resorting to speculation.

Based on a review of the record, the Board finds that service 
connection is not warranted for keloids of the ear and left 
arm.  While the veteran has contended that he was treated for 
skin disorders in service, the service medical records show 
he was treated for pseudofolliculitis barbae and for a dry 
patch of skin under his left eye.  Service connection for 
keloids of the neck was awarded in February 2008, as due to 
the veteran's pseudofolliculitis barbae shown in service.  
The service medical records contain no treatment regarding a 
skin disorder of the left ear or left arm.  While the veteran 
contends that he had his left ear pierced in service, and 
this is the cause of his keloid of that area, the service 
medical records contain no evidence of this.  In addition, 
the veteran was not treated for a keloid until 1992, more 
than two years after separation from service.  While that 
record indicated he had a history of keloids, such history 
did not extend to his active duty, because the service 
records are negative, and his separation examination noted 
his skin was normal.

In addition, the veteran indicated in 1992 that he had a 
laceration of his arm, which led to the keloids on his left 
arm.  He testified in September 2005 that he cut his arm 
while in service.  However, the service medical records 
contain no evidence that the veteran cut his arm while on 
active duty.  In addition, when the veteran first reported 
his medical history in 1992, he did not indicate that he 
lacerated his arm while on active duty.  Again, the veteran's 
skin examination upon separation was normal, and no keloids 
or scars were noted.  Furthermore, based on the absence of 
evidence of a skin disorder of the left ear or left arm in 
the service medical records, the VA examiner concluded that 
he could not link the veteran's keloids of those areas to 
service without resorting to speculation.

Therefore, the Board concludes that the evidence 
preponderates against a finding that the veteran's keloids of 
the left arm and left ear are related to his active duty.  As 
such, the claim must be denied.


Left Knee, Right Leg, Lower Back

The veteran has contended that he has left knee, right leg, 
and lower back disorders are secondary to his service-
connected residuals of left fifth toe phalangectomy.

September 1988 service medical records show the veteran 
complained of left knee pain.  He denied past injury or 
trauma.  Following examination, the assessment was rule out 
meniscus tear.  The examiner noted that without a history of 
trauma, it was doubtful it was a meniscus tear.  A second 
record showed an assessment of patellar tendonitis.

A November 1988 service record shows the veteran complained 
of straining his back while lifting boxes.  The assessment 
was muscle strain of the lower back.  A June 1989 service 
medical record shows the veteran complained of back pain 
after lifting boxes.  He denied numbness or tingling.  He had 
lower back pain on range of motion but no pain on palpation 
or spasm.  Leg lifts had full range of motion, and there were 
no abnormalities.

In an April 2004 written statement, the veteran's podiatrist 
indicated that the veteran experienced cramps extending to 
his knee, which affected his knee and caused low back pain.  
The podiatrist opined that the veteran's foot had a possible 
effect on his gait and low back pain, which needed to be 
further investigated.

In September 2004, the veteran underwent nerve study.  There 
was no evidence of large fiber polyneuropathy in the left leg 
and no evidence of radiculopathy.  Sensory and motor testing 
was normal.

A November 2004 VA x-ray report shows the veteran had a 
normal study of his left knee.

A June 2005 VA outpatient record shows the veteran complained 
of pain in his left knee.

In an August 2005 VA treatment record, the veteran indicated 
that pain radiated from his foot to his knee.  It was 
constant.  On examination, the left knee had no effusion, a 
negative drawer sign, was negative for instability, and had 
no tenderness or swelling.  The assessment was knee pain.  
His gait was steady.

In September 2005, the veteran testified before the 
undersigned.  He stated that the pain began a few months 
after his surgery.  He did not start receiving treatment for 
this until 2002.  His doctor at VA had indicated that his 
orthopedic disorders were due to his foot disability.  The 
veteran has indicated that no one has given him a diagnosis 
with regard to his left knee, his right leg, or his back.

October and November 2005 VA outpatient records indicated the 
veteran complained of left knee pain.  The veteran contended 
that his abnormal gait affected his left knee and his lower 
back.  The assessment was chronic, post-operative pain.

A March 2006 VA outpatient record shows the veteran 
complained of left knee and lower back pain.  The assessment 
was left knee pain, and the provider noted that the left knee 
examination was unremarkable, with normal x-rays.  There was 
also an assessment of low back pain, right-sided.  It was 
noted to be musculoskeletal pain.  It might be exacerbated by 
favoring the right side when ambulating due to chronic left 
foot pain.

A March 2006 VA record shows the veteran complained of left 
knee pain.  The provider indicated he had developed referred 
pain to the knee with patellofemoral syndrome symptoms, most 
likely due to gait compensations after surgery.

A June 2006 private treatment record shows the veteran 
complained of left knee and low back pain.  Examination of 
the knee and back was normal.  The diagnosis was low back 
pain, subjective symptoms only, and left knee pain, 
subjective symptoms only.  

In October 2006, the veteran underwent VA examination.  His 
claims file was reviewed.  He had an abnormal gait, 
consistent with a shorter right leg.  After reviewing the 
file, the examiner found there were no other specific, long-
term abnormalities related to the veteran's surgery in 
service.  This included orthopedic conditions that might have 
to do with balance or injury to extremities or remote 
orthopedic problems.  The toe amputation was not a 
significant contribution to those.  From a review of the 
records, the left knee and low back conditions appeared to 
have pre-dated the surgical approach of the small toe.  X-
rays of the lumbar spine were unremarkable.

The veteran has complained of pain in his left knee, right 
leg, and lower back.  However, service connection on a direct 
basis can only be awarded for a disability that results from 
a disease or injury incurred in or aggravated by service.  
Therefore, there must be some underlying pathology for the 
veteran's complaints of left knee, right leg, and lower back 
pain.  The evidence of record shows that there is not.

The evidence shows that x-rays of the veteran's left knee and 
spine were normal, as shown in November 2004 and October 
2006.  In addition, a September 2004 nerve conduction study 
of the veteran's left lower extremity was normal, and in 
August 2005, he had a normal examination of the knee.  
Furthermore, the veteran testified in September 2005 that he 
had never been given a diagnosis for his left knee, right 
leg, or back pain.  While a VA provider indicated in March 
2006 that the veteran exhibited pain with patellofemoral 
syndrome symptoms, such a diagnosis was not given.  
Throughout his treatment, the veteran has only been assessed 
with pain of the left knee and back.  Therefore, the Board 
concludes that all competent evidence of record shows the 
veteran has no underlying pathology for his left knee, right 
leg, and back pain.

Basic entitlement to disability compensation derives from two 
statutes, both found in title 38, sections 1110 and 1131--the 
former relating to wartime disability compensation and the 
latter relating to peacetime disability compensation.  Both 
statutes provide for compensation, beginning with the 
following words: "For disability resulting from personal 
injury suffered or disease contracted in the line of duty. . 
. ."  38 U.S.C. §§ 1110, 1131.  Thus, in order for a veteran 
to qualify for entitlement to compensation under those 
statutes, the veteran must prove existence of a disability, 
and one that has resulted from a disease or injury that 
occurred in the line of duty.  In the absence of an 
identified disease or injury, service connection may not be 
granted.  See Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. 
Cir. 2001).

In addition, the Board notes that the veteran has received no 
treatment for his claim regarding his right leg.  
Nevertheless, the veteran testified in September 2005 and 
provided written statements in which he indicates that he has 
pain in his right leg.  The veteran is certainly competent to 
report pain in his right leg, left knee, and back.  However, 
he does not have the requisite medical training to provide a 
competent opinion that there is underlying pathology (disease 
or injury) related to his complaints of pain.  Jandreau v. 
Nicholson, 492 F.3d 1372 (2007).

The Board notes that 38 C.F.R. § 3.310 is different than the 
law governing direct service connection.  38 C.F.R. § 3.310 
requires the existence of disability that is proximately due 
to or the result of a service-connected disease or injury.  
The regulation does not require the existence of disease or 
injury that is due to service-connected disease or injury.  
As such, it is within legal theory for a grant of service 
connection if there is disability of the left knee, back, or 
right leg, and the underlying pathology is located in the 
foot.  However, the preponderance of the evidence is against 
the secondary service connection claims.  Clearly, some 
examiners have suspected a possible relationship.  However, 
the more thorough examination, conducted in October 2006, and 
the resulting medical opinion established that there were no 
remote disabilities that were due to the service connected 
disease or injury.  Furthermore, the examiner provided a 
rationale for the opinion.  The Board concludes that the more 
probative evidence establishes that there is no relationship 
(cause or aggravation) between the existence of any claimed 
right leg, left knee, or back disability and a service 
connected disease or injury.

Therefore, while the veteran's podiatrist has suggested that 
it is possible that his left knee and back pain are 
attributable to his service-connected foot disability, the 
Board finds that the evidence shows the veteran's complaints 
of pain are not due to disease or injury (underlying 
pathology) incurred in service.  In addition, they are not 
related to any service-connected disability.  Thus, the Board 
finds that the evidence preponderates against a finding that 
the veteran has left knee, right leg, or back pain that is 
due to pathology (disease or injury) that was incurred in 
service or that is secondary to a service-connected 
disability, and the claims must be denied.




ORDER

Service connection for keloids of the ear and left arm is 
denied.

Service connection for a left knee disorder is denied.

Service connection for a right leg disorder is denied.

Service connection for a back disorder is denied.



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


